DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
          
With respect to the allowed independent claim 1:
Zhang et al (US PG Publication 20180260665), hereinafter “Zhang”, teaches:
“A computer-implemented method of training neural networks to learn a visual attribute transfer (FIGS. 1A-1F show illustrative image pairs, each image pair including an image of a pill captured in an uncontrolled environment and an image of a pill captured in a controlled environment), the computer-implemented method comprising: obtaining a plurality of training sets (In the training stage, the process 20 begins with a set of consumer (e.g., "real world") images and a set of references images 46. The system 17 first performs data preprocessing 48 on all consumer and reference images 46, including processes 50 such as localization and segmenting the pills in the images 46, Fig. 3 and Paras. [0033]-[0034]), each training set including an original source image and an original reference image (In the training stage, the process 20 begins with a set of consumer (e.g., "real world") images and a set of references images 46, Para. [0034]); training neural networks on the a plurality of training sets (The training stage then includes a data augmentation phase 52, in which a number of techniques may be performed on the preprocessed and segmented consumer and reference images to generate new augmented images to increase the number of training samples for training CNNs 56-60 of a Teacher CNN system 54, Paras. [0033]-[0034]); wherein training the neural networks on the plurality of training sets comprises, for each of the training sets respectively: generating a target image by transferring a target attribute of the original reference image to the original source image using the neural networks t (The outputs (i.e., the features or feature arrays) produced by the CNNs 30-34 are then used to perform a pill information retrieval 36. In this phase, the feature arrays output by each of the CNNs are expressed in terms of a similarity measure 38, Para. [0033])”. 
However, Zhang does not disclose, “the computer-implemented method comprising  generating a reconstructed source image by transferring a target attribute of the original source image to a generated target image using the neural networks; and generating a reconstructed reference image by transferring the target attribute of the generated target image to the original reference image using the neural networks, and wherein parameters of the neural networks are updated by using at least one of: a reconstruction loss that represents a difference between the reconstructed source image and the original source image; a reconstruction loss that represents a difference between the reconstructed reference image and the original reference image; and a generative adversarial loss of the generated target image” in combination with all the recited limitations of the claim 1.

With respect to the allowed independent claim 6:
Zhang et al (US PG Publication 20180260665), hereinafter “Zhang”, teaches:
“A neural network system comprising one or more computers and one or more storage devices storing instructions that, when executed by the one or more computers, (FIGS. 1A-1F show illustrative image pairs, each image pair including an image of a pill captured in an uncontrolled environment and an image of a pill captured in a controlled environment), cause the one or more computers to perform operations comprising: obtaining a plurality of training sets (In the training stage, the process 20 begins with a set of consumer (e.g., "real world") images and a set of references images 46. The system 17 first performs data preprocessing 48 on all consumer and reference images 46, including processes 50 such as localization and segmenting the pills in the images 46, Fig. 3 and Paras. [0033]-[0034]), each training set including an original source image and an original reference image (In the training stage, the process 20 begins with a set of consumer (e.g., "real world") images and a set of references images 46, Para. [0034]); training neural networks on the a plurality of training sets (The training stage then includes a data augmentation phase 52, in which a number of techniques may be performed on the preprocessed and segmented consumer and reference images to generate new augmented images to increase the number of training samples for training CNNs 56-60 of a Teacher CNN system 54, Paras. [0033]-[0034]); wherein training the neural networks on the plurality of training sets comprises, for each of the training sets respectively: generating a target image by transferring a target attribute of the original reference image to the original source image using the neural networks t (The outputs (i.e., the features or feature arrays) produced by the CNNs 30-34 are then used to perform a pill information retrieval 36. In this phase, the feature arrays output by each of the CNNs are expressed in terms of a similarity measure 38, Para. [0033])”. 
However, Zhang does not disclose, “cause the one or more computers to perform operations comprising generating a reconstructed source image by transferring a target attribute of the original source image to a generated target image using the neural networks; and generating a reconstructed reference image by transferring the target attribute of the generated target image to the original reference image using the neural networks, and wherein parameters of the neural networks are updated by using at least one of: a reconstruction loss that represents a difference between the reconstructed source image and the original source image; a reconstruction loss that represents a difference between the reconstructed reference image and the original reference image; and a generative adversarial loss of the generated target image” in combination with all the recited limitations of the claim 6.

With respect to the allowed independent claim 11:
Zhang et al (US PG Publication 20180260665), hereinafter “Zhang”, teaches:
A non-transitory computer storage medium encoded with a computer program, the program comprising instructions that when executed by one or more computers cause the one or more computers to perform operations comprising: obtaining a plurality of training sets (In the training stage, the process 20 begins with a set of consumer (e.g., "real world") images and a set of references images 46. The system 17 first performs data preprocessing 48 on all consumer and reference images 46, including processes 50 such as localization and segmenting the pills in the images 46, Fig. 3 and Paras. [0033]-[0034]), each training set including an original source image and an original reference image (In the training stage, the process 20 begins with a set of consumer (e.g., "real world") images and a set of references images 46, Para. [0034]); training neural networks on the a plurality of training sets (The training stage then includes a data augmentation phase 52, in which a number of techniques may be performed on the preprocessed and segmented consumer and reference images to generate new augmented images to increase the number of training samples for training CNNs 56-60 of a Teacher CNN system 54, Paras. [0033]-[0034]); wherein training the neural networks on the plurality of training sets comprises, for each of the training sets respectively: generating a target image by transferring a target attribute of the original reference image to the original source image using the neural networks t (The outputs (i.e., the features or feature arrays) produced by the CNNs 30-34 are then used to perform a pill information retrieval 36. In this phase, the feature arrays output by each of the CNNs are expressed in terms of a similarity measure 38, Para. [0033])”. 
one or more computers cause the one or more computers to perform operations comprising generating a reconstructed source image by transferring a target attribute of the original source image to a generated target image using the neural networks; and generating a reconstructed reference image by transferring the target attribute of the generated target image to the original reference image using the neural networks, and wherein parameters of the neural networks are updated by using at least one of: a reconstruction loss that represents a difference between the reconstructed source image and the original source image; a reconstruction loss that represents a difference between the reconstructed reference image and the original reference image; and a generative adversarial loss of the generated target image” in combination with all the recited limitations of the claim 15.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641